The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 30, 2014

                                   No. 04-13-00596-CR

                                Mario Josue QUINTERO,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 11-07-10748-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due July 21, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court